Exhibit 10.20

 

 


COMPENSATION ARRANGEMENTS FOR NAMED EXECUTIVE OFFICERS AND DIRECTORS

 

 

                                                Compensation of Officers

 

Set forth below is a summary of the compensation paid by InsWeb Corporation (the
“Company”) to its named executive officers (defined in Regulation S-K
Item 402(a)(3)) in their current positions as of the date of filing of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2004 (the
“Form 10-K”). All of the Company’s executive officers are at-will employees
whose compensation and employment status may be changed at any time at the
discretion of the Company’s Board of Directors, subject only to the terms of the
Executive Retention and Severance Plan between the Company and these executive
officers, the form of which is filed as Exhibit 10.16 to the Form 10-K.

 

Base Salary. Effective January 1, 2005, the named executive officers are
scheduled to receive the following annual base salaries in their current
positions (the same base salaries as in 2004):

 

Name and Current Position

 

Base Salary ($)

 

 

 

 

 

Hussein A. Enan

 

$

250,000

 

(Chairman and Chief Executive Officer)

 

 

 

 

 

 

 

William D. Griffin

 

$

208,000

 

(Chief Financial Officer)

 

 

 

 

 

 

 

L. Eric Loewe

 

$

182,000

 

(Senior Vice President, General Counsel and Secretary)

 

 

 

 

Annual and Long-Term Incentive Plans. In their current positions, the named
executive officers are eligible to:

 

 

•  

The annual incentive compensation component applies to key managers above a
certain salary grade, including the CFO and General Counsel and Secretary, but
excluding the Chairman and CEO.  For each profitable quarter in 2005, an
incentive compensation pool is calculated based on the amount of profitability.
The CFO and the General Counsel and Secretary each would receive approximately
13% of the pool, although their percentage could increase or decrease based on
the number of other participants in the pool at the time of payout.

 

 

 

 

•  

To further align the compensation of the executive officers with increased
shareholder value, on February 15, 2005, the Board of Directors approved option
grants of 150,000 options to the Chairman and CEO, and 25,000 to both the CFO
and the General Counsel and Secretary, all grants pursuant to the Company’s 1997
Stock Option Plan (filed as Exhibit 10.2 to the Form 10-K).

 

 

 

Benefit Plans and Other Arrangements. In their current positions, the named
executive officers are eligible to:

 

 

•  

Participate in the Company’s broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance programs
and the qualified 401(k) savings plan.

 

 

 

                                                Compensation of Directors

 

                Each non-employee director receives an annual retainer of
$30,000 payable on a quarterly basis, and fees of $2,500 for each regularly
scheduled Board meeting attended. The chairman of the Audit Committee will
receive an additional fee of $2,500 for each regularly scheduled Audit Committee
meeting attended. The annual retainer relates to the twelve-month period from
April 2004 through March 2005. In addition, each director will be reimbursed for
reasonable expenses incurred in attending meetings of the Board.

 

                All directors receive an annual grant of options to purchase
5,000 shares, with the date of grant being on or about July 1 of each year that
they serve. All options granted to directors are fully vested and exercisable at
the time of grant. The per-share exercise price of each such option will equal
the fair market value of a share of Common Stock on the date of grant. Options
granted to directors have a term of ten years from the date of grant.

 

--------------------------------------------------------------------------------